DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 10/13/2022 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heacock (US 2015/0164618).
Regarding claim 1, Heacock discloses an intraoral device (figures 3 and 5), comprising: 
a body including a lingual wall (area pointed out as phalanges 214/216), a labial wall (area pointed out as a phalange 213/215), and a bite surface (area pointed out as core 200) extending between the lingual wall and the labial wall (see figure 3), wherein the lingual wall, the labial wall, and the bite surface define at least one channel (see figure 3); 
and a light source (LEDS 203) coupled to the body (see figure 3) and configured to illuminate at least a portion of the at least one channel (see figure 3 and par 87).
Regarding claim 2, Heacock discloses the light source is configured to emit a blue light (par 48 and 49).
Regarding claim 3, Heacock discloses  the lingual wall includes a first upper portion (214) which extends above the bite surface (see figure 3) and a first lower portion (216) which extends below the bite surface (see figure 3), the labial wall includes a second upper portion (213) which extends above the bite surface (see figure 3) and a second lower portion  which extends below the bite surface, and the light source includes a first light emitting element coupled to the first upper portion, a second light emitting element coupled to the first lower portion, a third light emitting element coupled to the second upper portion, and a fourth light emitting element coupled to the second lower portion (see figure 3).
Regarding claim 4, Heacock discloses a controller (par 39 discloses that any of the devices can include a simple chip controlling the frequency and duration of light exposure); and a power source (battery 209) configured to provide a power to the controller and to the light source (par 87 discloses connecting to an on/off switch and the LED light).
Regarding claim 5, Heacock discloses the controller is configured to control the light source according to an illumination pattern data (par 39 discloses the simple chip controlling the frequency and duration n of light exposure).
Regarding claim 6, Heacock discloses a communication circuitry configured to connect to an external device (par 50 discloses communication performed via circuitry to the orthodontic professional’s office).
Regarding claim 7, Heacock discloses the communication circuitry is configured to communicate using at least one of a wireless communication or a wired communication (see par 50 discloses the use of wireless and wired communication).
Regarding claim 10, Heacock discloses  the body comprises a frame formed of a first material (stiff core materials, see par 60 discloses the material is stiff and made of a rigid material), the lingual wall, the labial wall, and the bite surface are formed of a second material covering the frame (par 62 discloses covering the core with an elastic material that protects the users teeth from the unpleasant material of the core), and the first material is more rigid than the second material (where the elastic material of the coating which examples such as silicon rubber provided in par 62 would be less rigid than the material disclosed as the core such as a metal steel or aluminum). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heacock et al as applied to claim 4 above, and further in view of Demarest et al (US 2017/0173354).
Regarding claim 8, Heacock discloses the claimed invention as set forth above in claim 4, but fails to disclose the power source includes at least one supercapacitor.
However, Demarest teaches the power source (201) may be a super capacitor (par 61) as an alternative to other known power sources. 
As both Demarest and Heacock disclose power sources which are within intraoral devices (see figure 25 of Demarest and figure 3 of Heacock), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the power source of Heacock with the power source having at least one supercapacitor of Demarest to achieve the predictable results of powering the electronic components of the intraoral device. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heacock et al as applied to claim 4 above, and further in view of Lawrence et al (US 2006/0019214).
Regarding claim 9, Heacock discloses the claimed invention as set forth above in claim 4, but fails to disclose the body comprises a handle, and the controller and the power source are housed within the handle.
However, Lawrence teaches an intraoral device (10) which comprises a body with a handle (body 18, which is disclosed in par 35 as made to fit comfortably in the hand of a patient), where a controller and power source are housed within the handle (par 34 discloses a power supply 24 being within the body 18 and activation switch that controls the device) for the purpose of providing additional support to the user that is light weight and resistant to impact (par 35). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heacock to have the body comprises a handle, and the controller and the power source are housed within the handle as disclosed by Lawrence for the purpose of providing additional support to the user that is light weight and resistant to impact. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772